Martin, J.
This case was argued at the same time as State ex rel. Evjue v. Weatherly, ante, p. 225, 38 N. W. (2d) 472, and the court has held in that case that a chief of police may be appointed by the board of police and fire commissioners in a city operating under the city-manager form of municipal government without giving consideration to residence.
It follows, therefore, that the three out-of-state candidates interviewed were eligible to be appointed chief of police, and that their expenses of coming to Madison for interviews, which *234have been approved by the board of police and fire commissioners, should be paid by the city.
By the Court. — Order reversed, and cause remanded with directions to dismiss plaintiff’s complaint.